                                Case 1:21-mj-00359-ZMF Document 5 Filed 04/13/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant




                                             UNITED STATES DISTRICT COURT
                                                                            for the

                                                                  District of Columbia

                      United States of America
                                  v.
                                                                              )   Case: '~21-mj-00359
                                                                              )
                    MICHAEL LEE ROCHE                                         )   Assigned To : Faruqui, Zie M,
                                                                              )   Assign. Date: 417/2021
                                                                              )   Description: COMPLAINT WI AHREST WAR~NT
                                                                              )
                                 Defendant


                                                             ARREST WARRANT
To:           Any authorized law enforcement officer


              YOU ARE COMMANDED                 to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                               MICHAEL LEE ROCHE
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment             o    Superseding Indictment            o   Information       o   Superseding Information             N Complaint
o     Probation Violation Petition              o   Supervised Release Violation Petition             o Violation    Notice          o Order   of the C urt
This offense is briefly described as follows:

18 U.S.C.      § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority,
18 U.S.C.      § I 752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds,
18 U.S.C.      § 1512(c)(2) - Obstruction Justice/Congress,
40 U.S.C.      § 5104(e)(2)(A) - Entering and Remaining on the Floor of Congress,
40 U.S.C.      § 5104(e)(2)(C) - Disruption of Official Business,
40 U.S.C.      § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building,
40 U.S.C.      § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.

                                                                                                                      2021.04.07
Date:              04/07/2021
                                                                                                       Issuing officer's signature


City and state:                       Washington, D.C.
                                                                                                         Printed name and title


                                                                            Return

               This warra.A~was received on     (date)   O,!!07 j;;..u;....,; , and the person      was arrested on     (date)
at   (city   and state)  f_!_1 U rfruSbd[6       )'IN         .__       .
Date:        _01};3jQ,0'24
